Exhibit 10.1

SNAP-ON INCORPORATED

DEFERRED COMPENSATION PLAN

(as amended through June 11, 2010)

Section 1. Establishment and Purposes

1.1 Establishment. Snap-on Incorporated established effective as of April 1,
1986, a deferred compensation plan for executives as described herein, known as
the “SNAP-ON INCORPORATED DEFERRED COMPENSATION PLAN” (hereinafter called the
“Plan”). Snap-on Incorporated hereby amends the Plan effective as of January 1,
2009.

1.2 Purposes. The purposes of this Plan are to (i) enable the Corporation to
attract and retain persons of outstanding competence, (ii) provide a means
whereby certain amounts payable by the Corporation to selected executives may be
deferred to some future period and to provide such executives with a means to
have deferred amounts treated as if invested in the Corporation’s stock, thereby
aligning their interests more closely with the interests of shareholders and
(iii) effective July 1, 2001, provide a matching credit by the Corporation to
certain elected officers of the Corporation. The Plan is intended to constitute
an unfunded plan primarily for the purpose of providing deferred compensation
for a select group of management or highly compensated employees.

The Plan is intended to comply with Section 409A of the Internal Revenue Code
(the “Code”) with respect to the Non-Grandfathered Benefits. For purposes of
Code Section 409A, the benefit under the Plan is divided into a Grandfathered
Benefits and Non-Grandfathered Benefits. The provisions of this Plan, with
respect to the Grandfathered Benefits, are the provisions of the Plan in effect
on October 3, 2004 and notwithstanding any other provision in the Plan, no
material modifications shall be made in the provisions applicable to such
benefit. Effective January 1, 2009, the Non-Grandfathered Benefits shall be
subject to the provisions of this Plan. For the period from January 1, 2005
through December 31, 2008 the Non-Grandfathered Benefits shall be subject to a
good faith interpretation of Code Section 409A which shall permit any action
which is (i) permitted under the transitional rules contained in Treasury
Regulations and other guidance issued pursuant to Code Section 409A, or (ii) is
otherwise consistent with a reasonable good faith interpretation of Code
Section 409A. Each provision and term of the amended Plan should be interpreted
accordingly, but if any provision or term of such amended Plan would be
prohibited by or be inconsistent with Code Section 409A or would constitute a
material modification to the Plan with respect to Grandfathered Benefits, then
such provision or term shall be deemed to be reformed to comply with Code
Section 409A or be ineffective to the extent it results in a material
modification to the Plan with respect to benefits earned and vested as of
December 31, 2004.

Section 2. Definitions

2.1 Definitions. Whenever used herein, the following terms shall have the
meanings set forth below:

(a) “Beneficial Owner” shall have the meaning set forth in Section 17.1.

 

1



--------------------------------------------------------------------------------

(b) “Board” means the Board of Directors of the Corporation.

(c) “Cause” means that prior to a Participant’s Separation from Service, he
shall have (i) engaged in any act of fraud, embezzlement or theft in connection
with his duties as an executive or in the course of employment with the
Corporation or its subsidiaries; (ii) wrongfully disclosed any secret process or
confidential information of the Corporation or its subsidiaries; or
(iii) engaged in any Competitive Activity; and in any such case the act shall
have been determined to have been materially harmful to the Corporation. A
Participant’s employment may not be terminated for Cause prior to the receipt by
the Participant of a copy of a resolution duly adopted by the affirmative vote
of not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board called and held for the purpose of considering such
termination (after reasonable notice to the Participant and an opportunity for
the Participant, together with the Participant’s counsel, to be heard before the
Board) finding that the Participant was guilty of conduct set forth in the
definition of Cause, and specifying the particulars thereof in detail. In the
event of a dispute regarding whether the Participant’s employment has been
terminated for Cause, no claim by the Corporation that Cause exists shall be
given effect unless the Corporation establishes by clear and convincing evidence
that Cause exists.

(d) “Change of Control” shall have the meaning set forth in Section 17.1.

(e) “Committee” means the Organization and Executive Compensation Committee of
the Board or, as to compensation matters in respect of which it has authority,
any other committee of the Board or director or officer of the Corporation that
has authority of the Organization and Executive Compensation Committee of the
Board relating to compensation matters.

(f) “Common Stock” means the common stock, par value $1.00 per share, of the
Corporation.

(g) “Compensation” means the gross Salary and Incentive Compensation payable to
a Participant during a given Year and Other Compensation payable to a
Participant during a given Year.

(i) Salary. “Salary” means all regular, basic compensation, before reduction for
amounts deferred pursuant to this Plan or any other plan of the Corporation,
payable in cash to a Participant for services during the Year in question,
exclusive of any bonuses or incentive compensation, special fees or awards,
allowances, or amounts designated by the Corporation as payments toward or
reimbursement of expenses.

(ii) Incentive Compensation. “Incentive Compensation” means the annual Incentive
Compensation Plan payable in cash by the Corporation to a Participant in the
Year in question.

(iii) Other Compensation. “Other Compensation” means other compensation payable
in cash and/or Common Stock or other property by the Corporation to a
Participant in the Year in question, including without limitation compensation
payable under the Amended and Restated Snap-on Incorporated 2001 Incentive Stock
and Awards Plan, as amended, if the award of such compensation provides that the
Participant may defer the compensation.

 

2



--------------------------------------------------------------------------------

(iv) “Match Compensation” means Salary and Incentive Compensation that a
Participant eligible to receive matching credits under Section 5 would have
otherwise received in the Year in question, but for such amounts being deferred
pursuant to this Plan.

(h) “Competitive Activity” shall mean the Participant’s participation without
the written consent of the Board in the management of any business enterprise
which manufactures or sells any product or service competitive with any product
or service of the Corporation or its subsidiaries. Competitive Activity shall
not include the ownership of less than five (5) percent of the securities in any
enterprise and exercise of any ownership rights related thereto.

(i) “Corporation” means Snap-on Incorporated, a Delaware corporation.

(j) “Fair Market Value” means the closing price of Common Stock on the New York
Stock Exchange on any particular date or, if no closing price is available on
that date, then the closing price on the immediately succeeding business day on
which there is a closing price; provided, however, that for purposes of
Section 17, Fair Market Value shall mean the closing price of the Common Stock
on the New York Stock Exchange on the date of the Change of Control (as defined
therein) or, if higher, the highest price per share of Common Stock paid in the
transaction giving rise to the Change of Control.

(k) “Grandfathered Benefits” means the portion of the compensation deferred and
vested under the Plan as of December 31, 2004.

(l) “Growth Increment” means the amount of interest earned on a Participant’s
deferred amounts in the Participant’s Cash Account (as defined in
Section 6.1(a)).

(m) “Non-Grandfathered Benefits” means the portion of the compensation deferred
and vested under the Plan after December 31, 2004.

(n) “Participant” means an individual eligible to participate in the Plan
pursuant to Section 3.1.

(o) “Person” shall have the meaning set forth in Section 17.1.

(p) “Retirement” means that (1) a Participant retires or is retired from the
employ of the Corporation and its subsidiaries (i) on or after attaining age
sixty-five (65) years or (ii) on or after attaining age fifty (50) years if the
Participant has completed ten or more years of continuous employment, as defined
in the Snap-on Incorporated Retirement Plan or (2) a Participant retires or is
retired from the employ of the Corporation and its subsidiaries because of Total
and Permanent Disability; or (3) with respect to Grandfathered Benefits only,
the Committee determines by resolution that a Participant shall be deemed to
have retired from the employ of the Corporation and its subsidiaries for
purposes of the Plan.

 

3



--------------------------------------------------------------------------------

(q) “Separation from Service” means a Participant’s termination of all
employment with Snap-on Incorporated and any subsidiary employer for any reason
(including death or Total and Permanent Disability determined as provided in
Subsection 2.3(c)), or, with respect to a Participant’s Non-Grandfathered
Benefits, a reduction in the level of bona fide services by the Participant to
no more than 20 percent of the average level of bona fide services performed
over the immediately preceding 36 month period, other than while the individual
is on sick leave, military leave, or other bona fide leave of absence (such as
temporary employment by the government) if the period of such leaves does not
exceed twelve (12) months or, if longer, so long as the individual’s right to
reemployment with Snap-on Incorporated or any subsidiary employer is provided
either by statute or contract. If the period of leaves exceeds twelve
(12) months and the individual’s right to reemployment is not provided either by
statute or by contract, the employment relationship is deemed to terminate on
the first day immediately following such twelve-month period.

(r) “Specified Employee” means Participants in the group that consists of
(i) those employees of (i) those employees of the Company and its subsidiaries
(including non-resident alien employees) constituting the fifty most highly
compensated officers of the Company and its subsidiaries (within the meaning of
Code Section 416(i)(1)(A)(i)), plus (ii) those additional officers of the
Company and its subsidiaries who would be included in the group of 50 officers
described in clause (i) above if in making the determination under clause
(i) non-resident alien employees were not taken into account.

(s) “Total and Permanent Disability” means that the Participant is incapable of
engaging in any substantial gainful occupation by reason of any medically
determinable physical or mental impairment which can be expected either (i) to
result in death, or (ii) to last for a continuous period of not less than twelve
(12) months. The determination of “Total and Permanent Disability” shall be made
by the Committee in its sole discretion.

(t) “Year” means a calendar year.

2.2 Gender and Number. Except when otherwise indicated by the context, any
masculine terminology used herein also shall include the feminine gender, and
the definition of any term herein in the singular also shall include the plural.

Section 3. Eligibility and Participation

3.1 Eligibility. The Plan is primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.
Subject to the preceding sentence, the following persons shall be eligible to
participate in the Plan:

(a) the elected officers and appointed officers of the Corporation;

(b) the elected officers and appointed officers of Snap-on Tools Company LLC;

(c) any other U.S. employee of the Corporation or any direct or indirect
subsidiary of the Corporation whose employment grade is Grade 37 or higher (or
the equivalent of Grade 37 or higher, as determined by the Chief Executive
Officer); and

 

4



--------------------------------------------------------------------------------

(d) any other employee of the Corporation or any direct or indirect subsidiary
of the Corporation designated by the Chair of the Committee or by the Chief
Executive Officer of the Corporation from time to time.

3.2 Ceasing Eligibility. In the event a Participant no longer meets the
requirements for participation in this Plan, he shall become an inactive
Participant. An inactive Participant shall retain all rights described under
this Plan, except the right to make any further deferrals and the right to
receive any further matching credits, until the time that he again meets the
eligibility requirements of Section 3.1 (and, if applicable, Section 5.1).

Section 4. Election to Defer

4.1 Deferral Election.

(a) Subject to the following provisions, a Participant irrevocably may elect, by
written notice to the Corporation, to defer all or a percentage of annual Salary
and/or Incentive Compensation.

(i) Salary deferrals. The deferral percentage elected shall be applied to the
Participant’s Salary for each pay period of the Year to which the deferral
election applies. The deferral election must be made before the last business
day of the Year immediately preceding the Year for which such deferral election
applies. The deferral election will remain in effect for subsequent Years unless
changed prior to any subsequent Year.

(ii) Incentive Compensation deferrals. The deferral percentage elected shall
apply only to the Participant’s Incentive Compensation payable with respect to
service performed in the Year in which the deferral election is made. The
deferral election must be made at least six months prior to the last business
day of such Year.

(b) Except as prohibited by Code Section 409A and regulations thereunder, an
individual who becomes a Participant at or after the beginning of the Year may
irrevocably elect, by written notice to the Corporation, to defer all or a
percentage of:

(i) the annual Salary earned by such Participant for such Year after such
election, if such election is made within thirty (30) days after becoming a
Participant; and

(ii) the pro rata share of the Participant’s Incentive Compensation, if any,
payable with respect to service performed during such Year, if such election is
made at least six months prior to the last business day of such Year.

(c) If so provided in an award of Other Compensation, and subject to such
restrictions and conditions as may be set forth in the award or imposed by the
Corporation, a Participant irrevocably may elect, by written notice to the
Corporation, to defer all or a percentage of such Other Compensation, if such
election is made at least six months prior to the last business day of the last
Year in the performance period with respect to which such award of Other
Compensation is calculated.

 

5



--------------------------------------------------------------------------------

(d) In connection with a Participant’s deferral election pursuant to this
Section 4.1 relating to Compensation that the Participant would have otherwise
received in a given Year, and thereafter from time to time during that Year as
determined by the Participant subject to any rules established by the Committee
pursuant to Section 11.1, the Participant shall provide written direction to the
Corporation indicating the portion of the Participant’s Compensation that the
Participant would have otherwise received in that Year that should be
(1) credited to the Participant’s Cash Account, except to the extent Section 6.5
would require a credit of some or all of the Compensation to the Participant’s
Share Account (as defined in Section 6.1(a)); or (2) credited to the
Participant’s Share Account. Each written direction shall become effective
immediately upon receipt by the Corporation for Compensation otherwise payable
after such date subject to rules that the Committee establishes pursuant to
Section 11.1. To the extent a Participant fails to elect an account to which to
credit Compensation for a Year pursuant to this Section 4.1(d), the
Participant’s Compensation for such Year shall be credited to the Participant’s
Cash Account, except to the extent Section 6.5 would require a credit of some or
all of the Compensation to the Participant’s Share Account.

4.2 Deferral Period.

(a) The first time a Participant makes an election pursuant to this Section 4.1
relating to Salary or Incentive Compensation that the Participant would have
otherwise received in a given Year, the Participant irrevocably shall select a
single deferral period for all Salary or Incentive Compensation that the
Participant would have otherwise received in that Year (“Year Deferred
Amounts”). The deferral period shall be for a specified number of Years or until
a specified date. The earliest a deferral period may end is the first January 1
following the Year in which the Participant would have otherwise received the
Compensation.

(b) Notwithstanding the deferral period specified pursuant to subsection (a) and
except as otherwise provided by subsection (c), payments of Year Deferred
Amounts shall begin following the earliest to occur of:

(i) Death;

(ii) Subject to subsection (d), Separation from Service due to Retirement or
Total and Permanent Disability; or

(iii) Subject to subsection (e), Separation from Service due to reasons other
than Retirement.

(c) In the case of a Participant who has a Separation from Service and who is a
Specified Employee on the date of the Separation from Service, payments of Year
Deferred Amounts that are Non-Grandfathered Benefits will not begin prior to the
date that is six (6) months following the date of the Separation from Service,
and payments of Year Deferred Amounts that are Non-Grandfathered Benefits and
that would otherwise be paid during the six (6) month delay in payment will be
accumulated and paid in a lump sum on the first day an amount may be paid under
this subsection.

(d) A Participant may elect to have the deferral period for Year Deferred
Amounts continue beyond Separation from Service due to Retirement or, with
respect to Non-Grandfathered Benefits only, Total and Permanent Disability by so
indicating when

 

6



--------------------------------------------------------------------------------

the Participant selects, or modifies pursuant to Section 4.4, the Participant’s
deferral period for the Year Deferred Amounts. At such time, the Participant may
elect one or more successive post-Separation from Service deferral periods of up
to one year (1) Year each, but in no event may the aggregate of these successive
post-Separation from Service deferral periods and any annual installments
elected pursuant to Section 4.3 exceed twenty-five (25) years beyond the
Participant’s Separation from Service. Except as provided in subsection (e) with
respect to certain Grandfathered Benefits, if a Participant’s Separation from
Service is due to any reason other than Retirement or Total and Permanent
Disability, all Year Deferred Amounts remaining shall be paid in a lump-sum
distribution pursuant to Section 7.1.

(e) A Participant may elect to have the deferral period for Year Deferred
Amounts that are Grandfathered Benefits continue beyond Separation from Service
with the Corporation, but only if such Separation from Service was at the
initiative of the Corporation for reasons other than for Cause. A Participant
may exercise this one-time election by so indicating when the Participant
selects, or modifies pursuant to Section 4.4, the Participant’s deferral period
for the Year Deferred Amounts. At such time, the Participant may elect one or
more post-termination deferral periods of up to one (1) Year each, but in no
event may the aggregate of these successive post-Separation from Service
deferral periods and any annual installments elected pursuant to Section 4.3
exceed twenty-five (25) years beyond Separation from Service initiated by the
Corporation for reasons other than Cause.

4.3 Manner of Payment Election. At the same time as an election is made pursuant
to Section 4.1, or is modified pursuant to Section 4.4, the Participant also may
elect to have Year Deferred Amounts paid either in a lump sum or in up to
twenty-five (25) substantially equal annual installments (subject to lump sum
payment as provided in Section 7.2); provided, however, that with respect to
Grandfathered Benefits, at such time a Participant that elects to receive
payments in substantially equal annual installments may also specify a date
within the installment period to receive all then remaining Year Deferred
Amounts that are Grandfathered Benefits in a lump sum.

4.4 Modification. A Participant may change the manner in which Year Deferred
Amounts that are Grandfathered Benefits will be paid and/or the date such
payments are to commence by written election made prior to the Year in which
such payments are to commence. A Participant may only modify elections for Year
Deferred Amounts that are Non-Grandfathered Benefits if such modification (a) is
made more than twelve (12) months prior to January 1 of the Year in which such
payments were to commence, (b) does not take effect for twelve (12) months from
the date of the modification and (c) provides for an additional deferral period
of at least five (5) Years. A Participant may not make any modification pursuant
to this Section 4.4 in or after the Year payments commence respecting the
deferral election in question.

 

7



--------------------------------------------------------------------------------

Section 5. Matching Credits

5.1 Effective Date and Eligibility. Effective July 1, 2001, the Corporation
shall credit matching credits under this Plan only to Participants described in
this Section at such time and in such amounts as provided in Section 5.2.
Notwithstanding anything to the contrary in the Plan, only those Participants
who are also actively participating in the cash balance formula in the Snap-on
Incorporated Supplemental Retirement Plan for Officers, as amended from time to
time, and are making deferrals under this Plan, or into the Snap-on Incorporated
Savings Plan, for the Year shall be eligible for a matching credit by the
Corporation for a Year for their benefit under this Plan.

5.2 Time and Amount of Matching Contributions. The Corporation shall credit
matching credits under this Plan during each calendar quarter for the benefit of
each eligible Participant to the Participant’s Cash Account. The amount of the
matching credit for each calendar quarter for the benefit of an eligible
Participant will be an amount equal to the excess of:

(a) the lesser of (i) the product of the Participant’s Match Compensation for
the calendar quarter multiplied by fifty percent (50%), or (ii) three percent
(3%) of the Participant’s Compensation (other than Other Compensation) for such
calendar quarter, over

(b) the actual matching contribution made by the Corporation for the benefit of
such Participant for such calendar quarter under the Snap-on 401(k) Plan.

5.3 Deferral Period.

(a) The deferral period selected for Year Deferred Amounts by a Participant
under Section 4.2 shall also apply to the matching credits credited under
Section 5 with respect to those Year Deferred Amounts.

(b) However, notwithstanding the deferral period specified and except as
otherwise provided by Section 4.2(c), payments of matching credits shall begin
following the earliest to occur of:

(i) Death;

(ii) Subject to Section 4.2(d), Separation from Service due to Retirement or
Total and Permanent Disability; or

(iii) Subject to Section 4.2(e), Separation from Service due to reasons other
than Retirement.

5.4 Manner of Payment Election. A Participant’s elected manner of payment for
Year Deferred Amounts under Section 4.2 shall also apply to the matching credits
credited under Section 5 with respect to those Year Deferred Amounts.

 

8



--------------------------------------------------------------------------------

5.5 Modification. A Participant’s change in the manner in which Year Deferred
Amounts will be paid and/or the date such payments are to commence under
Section 4.4 will apply to the associated matching credits.

Section 6. Accounts

6.1 Participant Accounts.

(a) Deferred Compensation Accounts. The Corporation shall establish and maintain
individual bookkeeping accounts in respect of deferrals made by a Participant
consisting of a “Cash Account” and a “Share Account”. A Participant shall have
separate accounts for Year Deferred Amounts with different deferral periods
under Section 4.2 and/or manners of payment under Section 4.3.

(i) If a Participant has elected pursuant to Section 4.1(d) to have any portion
of the Participant’s Year Deferred Amounts credited to the Participant’s Cash
Account, then the Participant’s Cash Account shall be credited with the dollar
amount of any amount deferred and to be credited to the Participant’s Cash
Account as of the date the amount deferred otherwise would have become due and
payable.

(ii) If a Participant has elected pursuant to Section 4.1(d) to have any portion
of the Participant’s Year Deferred Amounts credited to the Participant’s Share
Account, then the dollar amount deferred and to be credited to the Participant’s
Share Account shall be converted into deferred shares of Common Stock to be
credited to the Participant’s Share Account as of the date the amount deferred
otherwise would have become due and payable. In such event, there shall be
credited to the Participant’s Share Account as of such date a number of units
(“Share Units”) equal to the dollar amount of any amount deferred divided by the
Fair Market Value as of the payroll date.

6.2 Growth Increments on Cash Accounts. The Corporation will provide the
opportunity for Growth Increments to be earned on the balance of a Participant’s
Cash Accounts. The Committee will have the authority to select, from time to
time, the appropriate reasonable interest rate to apply to such amounts, and may
tie such amount to the performance of a particular fund, such as a money market
fund for purposes of crediting hypothetical gains or losses to the Participant’s
Cash Account. Each Cash Account shall be credited on the first day of each month
with a Growth Increment computed on the daily balance in the Cash Account during
the immediately preceding month. The Growth Increment shall be the sum of the
daily interest earned, compounded monthly by the reasonable interest rate
selected by the Committee.

6.3 Changing Accounts.

(a) Subject to applicable corporate policies and Section 6.3(c), from time to
time a Participant may convert all or a portion of any Cash Account balance of
the Participant into deferred shares of Common Stock credited to the
Participant’s corresponding Share Account by written notice to the Corporation.
In such event, and effective as of the close of business on the trading day on
the date that the Corporation receives such notice, if the notice is received
before the close of trading on that day, otherwise as of the close of business
on the immediately succeeding trading day (the “Effective Date”), (i) there
shall be credited to the Participant’s

 

9



--------------------------------------------------------------------------------

Share Account a number of Share Units equal to the number of Share Units
specified in the notice or, if such notice specifies a dollar amount, a number
of Share Units equal to such dollar amount divided by the Fair Market Value as
of the Effective Date; and (ii) the Participant’s Cash Account shall be debited
in an amount equal to the number of Share Units credited to the Share Account
multiplied by the Fair Market Value as of the Effective Date.

(b) Subject to applicable corporate policies and Section 6.3(c), from time to
time a Participant with a credit balance in a Share Account may convert all or a
portion of such balance into an amount to be credited to the Participant’s
corresponding Cash Account by giving written notice to the Corporation, which
notice shall specify the number of Share Units to be converted or a dollar
amount. In such event, and effective as of the Effective Date, (i) there shall
be credited to the Participant’s Cash Account an amount equal to (A) the number
of Share Units specified in the notice multiplied by the Fair Market Value as of
the Effective Date or (B) the dollar amount specified in the notice; and
(ii) the Participant’s Share Account shall be debited by the number of Share
Units specified in the notice, or, as the case may be, by the number of Share
Units having a Fair Market Value as of the Effective Date equal to the dollar
amount specified in the notice.

(c) A Participant who is subject to Section 16 of the Securities Exchange Act of
1934, as amended, may make transfers of existing balances pursuant to Sections
6.3(a) or (b) if the transfer is effected pursuant to an election made at least
six (6) months after the date of the Participant’s most recent opposite-way
election making a transfer of existing balances pursuant to Sections 6.3(a) or
(b) or existing account balances out of or into a Common Stock fund under any
other Corporation plan, or more frequently as permitted by the Committee.

6.4 Cash Dividends. Whenever cash dividends are paid by the Corporation on
outstanding Common Stock, as of the payment date for the dividend, there shall
be credited to a Participant’s Cash Account an amount per share equal to the
cash dividend on the Common Stock multiplied by the number of Share Units
credited to the Participant’s Share Account, if any, as of the close of business
on the record date for the dividend divided by the Fair Market Value of the
Common Stock on the date of payment of the dividend.

6.5 Deferral of Other Compensation. Subject to the authority of the Committee,
the Corporation’s Chief Executive Officer may approve the terms of any
agreements between the Corporation and any Participant relating to the deferral
of Other Compensation where, but for the Participant’s deferral, the Participant
would have received shares of Common Stock if such officer determines that such
terms are appropriate to carry out the purposes of this Plan and the award of
Other Compensation. Without limitation, the Corporation may enter into an
agreement with a Participant relating to such a deferral under which (i)(A)
there shall be credited to the Participant’s Share Account a number of Share
Units equal to the number of shares of Common Stock the receipt of which the
Participant has deferred which credit shall be made as of the date the Other
Compensation deferred otherwise would have become due and payable or (B) Share
Units shall be credited to the Participant’s Share Account only at a future
date, such as the date that one or more conditions to vesting have been
satisfied; (ii) a credit of Share Units may be made subject to such restrictions
as are imposed under the terms of the award of Other Compensation (or
restrictions substantially equivalent to those to which shares of Common Stock
would have been subject but for the deferral), including without limitation
forfeiture under certain circumstances and

 

10



--------------------------------------------------------------------------------

restrictions on the Participant’s rights to convert such Share Units pursuant to
this Section 6.5; and (iii) if the terms of the award of Other Compensation
require a Participant to deliver cash and/or shares of Common Stock to the
Corporation to exercise or otherwise receive the benefit of such Other
Compensation, then in lieu of delivering such cash and/or Common Stock, there
may be a debit to the Participant’s Cash Account in an amount equal to the
amount of cash that the Participant otherwise would have delivered and/or a
debit to the Participant’s Share Account in an amount equal to the number of
shares of Common Stock that the Participant otherwise would have delivered, in
each case to the extent of any credit balance in such account.

6.6 Charges Against Accounts. There shall be charged against a Participant’s
Cash Account any cash payments (excluding payments for fractional shares) made
to the Participant or to his beneficiary in accordance with Section 7. There
shall be charged against a Participant’s Share Account any distributions made to
the Participant or to his beneficiary in respect of the Participant’s Share
Account in accordance with Section 7.

6.7 Fully Vested Accounts. Except as provided in Section 6.8, Participants shall
be fully vested in all Accounts at all times.

6.8 Vesting Schedule.

A Participant shall become fully vested in his or her Restoration Match Account
over time, pursuant to the following vesting schedule:

 

Years of Service

  

Vested Percentage

Less than 1

       0%

1 but less than 2

     25%

2 but less than 3

     50%

3 but less than 4

     75%

4 or more

   100%

6.9 Accelerated Vesting of Company Stock Match Account. Notwithstanding the
vesting schedule set forth in Section 6.8, upon (i) a Participant’s attaining
his Retirement Date, Total and Permanent Disability, or death; (ii) the complete
discontinuance of the Employer’s contributions to the Plan; or (iii) any full or
partial termination of the Plan, all amounts credited to the Restoration Match
Account of any affected Participant shall become 100% vested and shall not
thereafter be subject to forfeiture as described in Section 7.1(c).

Section 7. Payment of Deferred Amounts

7.1 Payment of Deferred and Matching Amounts.

(a) Payment of the vested portion of a Participant’s Cash Account balance,
including accumulated Growth Increments attributable thereto and dividend
credits under Section 6.4, shall be paid in cash commencing within thirty
(30) calendar days after the commencement date referred to in Section 4.2 (as
may be modified pursuant to Section 4.4).

 

11



--------------------------------------------------------------------------------

The payments shall be made in the manner selected by the Participant under
Section 4.3 or, in the absence thereof, in a lump sum. The amount of each
payment shall be equal to a Participant’s then distributable Cash Account
balance multiplied by a fraction, the numerator of which is one and the
denominator of which is the number of installment payments remaining.

(b) Payment of the vested portion of a Participant’s Share Account balance shall
be paid commencing within thirty (30) calendar days after the commencement date
referred to in Section 4.2 (as may be modified pursuant to Section 4.4).
Payments in respect of a Share Account balance shall be made in cash in an
amount equal to the number of Share Units then payable multiplied by the Fair
Market Value on the date of payment; provided, however, that at the election of
a Participant, made by written notice to the Corporation delivered not less than
five business days before a payment due date, payments in respect of a Share
Account may be made solely in Common Stock by converting Share Units into Common
Stock on a one-for-one basis, with payment of fractional shares to be made in
cash based upon the Fair Market Value on the date of payment. The payments shall
be made in the manner selected by the Participant under Section 4.3 or, in the
absence thereof, in a lump sum. The number of Share Units payable at the time of
a payment shall be equal to a Participant’s then distributable Share Account
balance multiplied by a fraction, the numerator of which is one and the
denominator of which is the number of installment payments remaining.

(c) Any amounts in a Participant’s Cash Account or a Participant’s Share Account
that are not vested at the time of the Participant’s Separation from Service
shall be forfeited.

7.2 Automatic Change to Lump Sum Payments. If a Participant dies prior to the
payment of all or a portion of his Cash Account and/or Share Account balances,
the balance of any amounts payable shall be paid in a lump sum to the
beneficiaries designated under Section 8. Subject to the restrictions contained
in Section 4.2(c), if the value of the portion of a Participant’s Cash Account
and Share Account that is comprised of Non-Grandfathered Benefits is less than
or equal to the dollar limit set forth under Code Section 402(g) ($15,500 for
2008) on the date of the Participant’s Separation from Service, the balance of
any amounts payable shall be paid in a lump sum to the Participant within thirty
(30) days of the commencement date referred to in Section 4.2.

7.3 Financial Emergency. The Committee, in its sole discretion, may alter the
timing or manner of payment of Year Deferred Amounts that are Grandfathered
Benefits in the event that the Participant establishes, to the satisfaction of
the Committee, severe financial hardship. In such event, the Committee may:

(a) provide that all, or a portion of, the amount previously deferred by the
Participant immediately shall be paid in a lump sum payment,

(b) provide that all, or a portion of, the installments payable over a period of
time immediately shall be paid in a lump sum, or

 

12



--------------------------------------------------------------------------------

(c) provide for such other installment payment schedules as it deems appropriate
under the circumstances, as long as the amount distributed shall not be in
excess of that amount which is necessary for the Participant to meet the
financial hardship.

Severe financial hardship will be deemed to have occurred in the event of the
Participant’s impending bankruptcy, a dependent’s long and serious illness, or
other events of similar magnitude. The Committee’s decision in passing on the
severe financial hardship of the Participant and the manner in which, if at all,
the payment of Year Deferred Amounts or matching credits shall be altered or
modified shall be final, conclusive, and not subject to appeal.

The timing or manner of payment for Non-Grandfathered Benefits may not be
modified pursuant to this Section 7.3.

7.4 Payment Pursuant to a Qualified Domestic Relations Order. Notwithstanding
any provision of this Plan to the contrary, a domestic relations order, as
defined in Code Section 414(p)(1)(B), may provide that a Participant’s rights
with respect to all or a part of the Participant’s Account are transferred to an
alternate payee. Such domestic relations order may provide that payments to the
alternate payee will be accelerated and that such payments will be paid in a
different form than the form elected by the Participant, so long as the form is
permitted by the Plan.

Section 8. Beneficiary Designation

8.1 Designation of Beneficiary. A Participant shall designate a beneficiary or
beneficiaries who, upon the Participant’s death, are to receive the amounts that
otherwise would have been paid to the Participant. All designations shall be in
writing to the Corporation in such form as it requires or accepts and signed by
the Participant. The designation shall be effective only if and when delivered
to the Corporation during the lifetime of the Participant. The Participant also
may change his beneficiary or beneficiaries by a signed, written instrument
delivered to the Corporation. If a Participant is married and names someone
other than (or in addition to) the Participant’s spouse as a beneficiary, then
the Participant’s spouse must provide a written consent to this beneficiary
designation that has been witnessed by a notary public. The payment of amounts
shall be in accordance with the last unrevoked written designation of
beneficiary that has been signed and delivered to the Corporation.

8.2 Death of Beneficiary. In the event that all of the beneficiaries named in
Section 8.1 predecease the Participant, the amounts that otherwise would have
been paid to the Participant shall be paid to the Participant’s estate, and in
such event, the term “beneficiary” shall include his estate.

8.3 Ineffective Designation. In the event the Participant does not designate a
beneficiary, or if for any reason such designation is ineffective, in whole or
in part, the amounts that otherwise would have been paid to the Participant
shall be paid to the Participant’s estate, and in such event, the term
“beneficiary” shall include his estate.

 

13



--------------------------------------------------------------------------------

Section 9. Rights of Participants

9.1 Contractual Obligation. It is intended that the Corporation is under a
contractual obligation to make payments from a Participant’s account when due.
Payment of account balances payable in cash shall be made out of the general
funds of the Corporation as determined by the Board.

9.2 Unsecured Interest. No Participant or beneficiary shall have any interest
whatsoever in any specific asset of the Corporation. To the extent that any
person acquires a right to receive payments under this Plan, such receipt shall
be no greater than the right of any unsecured general creditor of the
Corporation.

9.3 Employment. Nothing in the Plan shall interfere with or limit in any way the
rights of the Corporation to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Corporation.

9.4 Participation. No employee shall have a right to be selected as a
Participant or, having been so selected, to be selected again as a Participant.

Section 10. Nontransferability

10.1 Nontransferability. In no event shall the Corporation make any payment
under this Plan to any assignee or creditor of a Participant or a beneficiary.
Prior to the time of a payment hereunder, a Participant or a beneficiary shall
have no rights by way of anticipation or otherwise to assign or otherwise
dispose of any interest under this Plan nor shall such rights be assigned or
transferred by operation of law.

Section 11. Administration

11.1 Administration. This Plan shall be administered by the Committee. The
Committee may from time to time establish rules for the administration of this
Plan that are not inconsistent with the provisions of this Plan.

11.2 Finality of Determination. The Committee has sole discretion in
interpreting the provisions of the Plan. The determination of the Committee as
to any disputed questions arising under this Plan, including questions of
construction and interpretation, shall be final, binding, and conclusive upon
all persons.

11.3 Expenses. The cost of payments from this Plan and the expenses of
administering the Plan shall be borne by the Corporation.

11.4 Action by the Corporation. Any action required or permitted to be taken
under this Plan by the Corporation shall be by resolution of the Board, by the
duly authorized Committee of the Board, or by a person or persons authorized by
resolution of the Board or the Committee.

 

14



--------------------------------------------------------------------------------

Section 12. Amendment and Termination

12.1 Amendment and Termination. The Corporation expects the Plan to be permanent
but, since future conditions affecting the Corporation cannot be anticipated or
foreseen, the Corporation necessarily must and does hereby reserve the right to
amend, modify, or terminate the Plan at any time by action of the Board.
Notwithstanding the foregoing, upon the occurrence of a Potential Change of
Control (as hereinafter defined) and for a period of six (6) months thereafter,
the Plan may not be terminated or amended in a manner adverse to Participants.
For purposes of this Section, a “Potential Change of Control” shall be deemed to
have occurred if an event set forth in any one of the following shall have
occurred:

(i) The Corporation enters into an agreement, the consummation of which would
result in the occurrence of a Change of Control;

(ii) The Corporation or any other Person publicly announces an intention to take
or consider taking actions that, if consummated, would constitute a Change of
Control;

(iii) Any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation representing fifteen percent (15%) or more of
either the then outstanding shares of Common Stock or the combined voting power
of the Corporation’s then outstanding voting securities; or

(iv) The Board adopts a resolution to the effect that, for purposes of this
Plan, a Potential Change of Control has occurred.

Further notwithstanding the foregoing, in the event the Plan is terminated and
Section 409A of the Internal Revenue Code permits distributions upon
termination, a Participant’s entire benefit, if any, shall be distributed in a
lump-sum to the Participant as soon as practicable following the date of such
termination. In the event the Plan is terminated and Section 409A of the
Internal Revenue Code does not permit distributions upon termination, a
Participant’s entire benefit, if any, shall be paid at such time and in such
form as provided for under Section 5 of the Plan.

Section 13. Applicable Law

13.1 Applicable Law. This Plan shall be governed and construed in accordance
with the laws of the State of Wisconsin.

Section 14. Withholding of Taxes

14.1 Tax Withholding. The Corporation shall have the right to deduct from all
contributions made to, or payments made from, the Plan any federal, state, or
local taxes required by law to be withheld with respect to such contributions or
payments. The Corporation may defer making payments in the form of Common Stock
under the Plan until satisfactory arrangements have been made for the payment of
any federal, state or local taxes required to be withheld with respect to such
payment or delivery. Each Participant shall be entitled to irrevocably elect,
prior to the date shares of Common Stock would otherwise be delivered hereunder,

 

15



--------------------------------------------------------------------------------

to have the Corporation withhold shares of Common Stock having an aggregate
value equal to the amount required to be withheld. The value of fractional
shares remaining after payment of the withholding taxes shall be paid to the
Participant in cash. Shares so withheld shall be valued at Fair Market Value on
the date such shares would have otherwise been transferred hereunder.

Section 15. Notice

15.1 Notice. Any notice required or permitted to be given under the Plan shall
be sufficient if in writing and hand-delivered, or sent by a registered or
certified mail, and if given to the Corporation, delivered to the principal
office of the Corporation. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
or the receipt for registration or certification.

Section 16. Common Stock Matters

16.1 Stock Reserved for the Plan. The Corporation shall make available as and
when required a sufficient number of shares of Common Stock to meet the needs of
the Plan. Shares of Common Stock issued hereunder shall be previously issued
shares reacquired and held by the Corporation.

16.2 General Restrictions.

(a) Investment Representations. The Corporation may require any Participant, as
a condition of receiving Common Stock under this Plan, to give written
assurances in substance and form satisfactory to the Corporation and its counsel
to the effect that such person is acquiring the Common Stock for his own account
for investment and not with any present intention of selling or otherwise
distributing the same, and to such other effects as the Corporation deems
necessary or appropriate in order to comply with federal and applicable state
securities laws.

(b) Compliance with Securities Laws. Delivery of Common Stock under the Plan
shall be subject to the requirement that, if at any time counsel to the
Corporation shall determine that the listing, registration or qualification of
the shares of Common Stock upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental or regulatory body,
is necessary as a condition of, or in connection with, the issuance of shares
thereunder, such shares may not be delivered in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained on conditions acceptable to the Committee. Nothing herein
shall be deemed to require the Corporation to apply for or to obtain such
listing, registration or qualification.

16.3 Effect of Certain Changes in Capitalization. In the event of any Change in
Capitalization, a proportionate substitution or adjustment may be made in
(a) the aggregate number and/or kind of shares or other property reserved for
issuance under the Plan, (b) the number and kind of shares or other property to
be delivered under the Plan and (c) the number and kind of shares or other
property held in each Participant’s Share Account (if any), in each case as may
be determined by the Committee in its sole discretion. Such other proportionate
substitutions or adjustments may be made as shall be determined by the Committee
in its sole discretion.

 

16



--------------------------------------------------------------------------------

“Change in Capitalization” means any increase, reduction, change or exchange of
shares of Common Stock for a different number or kind of shares or other
securities or property by reason of a reclassification, recapitalization,
merger, consolidation, reorganization, issuance of warrants or rights, stock
dividend, stock split or reverse stock split, combination or exchange of shares,
repurchase of shares, change in corporate structure or otherwise; or any other
corporate action, such as declaration of a special dividend, that affects the
capitalization of the Corporation.

Section 17. Change of Control

17.1 Change of Control. For purposes of this Plan, a “Change of Control” shall
be deemed to have occurred on the first to occur of any one of the events set
forth in the following paragraphs:

(a) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities Beneficially
Owned by such Person any securities acquired directly from the Corporation or
its Affiliates) representing 25% or more of either the then outstanding shares
of Common Stock or the combined voting power of the Corporation’s then
outstanding voting securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (c) below; or

(b) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on January 25, 2002,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Corporation as such terms are used in Rule 14a-11
of Regulation 14A under the Exchange Act) whose appointment or election by the
Board or nomination for election by the Corporation’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on January 25, 2002 or whose
appointment, election or nomination for election was previously so approved or
recommended; or

(c) there is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary of the Corporation with any other corporation,
other than (i) a merger or consolidation which would result in the voting
securities of the Corporation outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 60% of the combined voting power of the voting securities of
the Corporation or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Corporation (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Corporation (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Corporation or its Affiliates) representing 25% or more of either the
then outstanding shares of Common Stock or the combined voting power of the
Corporation’s then outstanding voting securities; or

 

17



--------------------------------------------------------------------------------

(d) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or there is consummated an agreement for the
sale or disposition by the Corporation of all or substantially all of the
Corporation’s assets (in one transaction or a series of related transactions
within any period of 24 consecutive months), other than a sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets to an
entity, at least 75% of the combined voting power of the voting securities of
which are owned by stockholders of the Corporation in substantially the same
proportions as their ownership of the Corporation immediately prior to such
sale.

Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Common Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Corporation immediately following such
transaction or series of transactions.

For purposes of the definitions of Change of Control and Potential Change of
Control, “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act; “Beneficial Owner” shall have the meaning
set forth in Rule 13d-3 under the Exchange Act; “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended; and “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof, except that such term shall not include (i) the
Corporation or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or any of
its Affiliates, (iii) an underwriter temporarily holding securities pursuant to
an offering of such securities, (iv) a corporation owned, directly or
indirectly, by the shareholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation or (v) any
individual, entity or group which is permitted to, and actually does, report its
Beneficial Ownership on Schedule 13G (or any successor schedule); provided that
if any such individual, entity or group subsequently becomes required to or does
report its Beneficial Ownership on Schedule 13D (or any successor schedule),
such individual, entity or group shall be deemed to be a Person for purposes
hereof on the first date on which such individual, entity or group becomes
required to or does so report Beneficial Ownership of all of the voting
securities of the Corporation Beneficially Owned by it on such date.

17.2 Payments. Upon the occurrence of a Change of Control, and notwithstanding
Section 7,

(a) payment of a Participant’s Cash Account balance shall be made immediately in
cash in a lump sum; and

(b) all Share Units credited to a Participant’s Share Account shall be converted
into an amount equal to the number of Share Units multiplied by the Fair Market
Value, which amount shall be (i) paid as soon as possible to such Participant
and (ii) denominated in (A) such form of consideration as the Participant would
have received had the Participant been the owner of record of such shares of
Common Stock at the time of such Change of Control, in the case of a “Change of
Control With Consideration” or (B) cash, in the case of a “Change of Control
Without Consideration”. For purposes of this Section 17.2(b),

 

18



--------------------------------------------------------------------------------

(I) “Change of Control With Consideration” shall mean a Change of Control in
which shares of Common Stock are exchanged or surrendered for shares, cash or
other property and (II) “Change of Control Without Consideration” shall mean a
Change of Control pursuant to which shares of Common Stock are not exchanged or
surrendered for shares, cash or other property.

Section 18. Rating Event

18.1 Rating Event. The term “Rating Event” means the date on which the
Corporation’s debt rating drops below an Investment Grade Rating. “Investment
Grade Rating” means a rating at or above Baa3 by Moody’s Investors Services,
Inc. (or its successors) or a rating at or above BBB by Standard & Poor’s
Corporation (or its successors). Only one such rating at the required level is
necessary for the Corporation to have an Investment Grade Rating for purposes of
this Section. If either or both of these ratings cease to be available then an
equivalent rating from a nationally prominent rating agency shall be substituted
by the Corporation.

18.2 Payment. Upon the occurrence of a Rating Event, and notwithstanding
Section 7:

(a) A Participant’s Cash Account balance attributable to Grandfathered Benefits
shall be paid immediately in cash in a lump sum; and

(b) A Participant’s Share Account balance attributable to Grandfathered Benefits
shall be paid immediately in cash in an amount equal to the number of Share
Units then payable multiplied by the Fair Market Value on the date of payment;
provided, however, that at the election of a Participant, made by written notice
to the Corporation prior to delivery of such cash, payments in respect of a
Share Account may be made solely in Common Stock by converting Share Units into
Common Stock on a one-for-one basis, with payment of fractional shares to be
made in cash based upon the Fair Market Value the date of payment; and

(c) In addition to payment of the Participant’s Cash Account balance as
described above, the Corporation shall pay the Participant an amount equal to
the interest that would have been earned on the Accelerated Tax Amount from the
date of the Rating Event to the date payment of Year Deferred Amounts was then
scheduled to commence, calculated at the interest rate determined under
Section 6.2, compounded monthly, which interest amount shall then be discounted
to the date of payment at a discount rate equal to the rate determined under
Section 6.2. The “Accelerated Tax Amount” means the Participant’s Cash Account
balance attributable to Grandfathered Benefits multiplied by the Assumed Tax
Rate. The “Assumed Tax Rate” means a percentage which reflects the highest
stated federal and state income tax rates imposed on residents of Wisconsin
after giving effect to the deductibility of state income taxes.

(d) All account balances attributable to Non-Grandfathered Benefits shall be
distributed pursuant to Section 7 and payment of such amounts shall not be
impacted by a Rating Event.

18.3 Revocation of Election. Upon the occurrence of a Rating Event, all deferral
elections made prior thereto are revoked.

 

19